                                                                        FILED
                                                            EASTERN aCOURT



                                              I" 11 Or                  APR 2 9 2019
 ..    J       -ac.


                                                          by
                                                          Deputy.
                                                                    7
                          // / (/ / W              /
                                               i / /      t 7
               1   h                     UJ     ' f-1 < X ? -/'s

      V 't- f7c<               lt'
                                /,
                                     :
                                              "
                                                  07
                                                   .            .
                                                                        >

Si tuxsrt (ot -*-
       ~/fO.>          ..O -         C   P '      C Ci   jC k       i

O          -                         - / IrooO r r           £ ( j
